825 F.2d 407Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Deirdre D. LONG; Brian K. Long, (Children of Arnold Long,Jr., deceased), Petitioner,v.DIRECTOR, OFFICE OF WORKERS' COMPENSATION PROGRAMS, UNITEDSTATES DEPARTMENT OF LABOR, United States SteelCorporation, Respondent.
No. 87-3803
United States Court of Appeals, Fourth Circuit.
Submitted May 29, 1987.Decided July 31, 1987.

Deirdre D. Long and Brian K. Long, petitioners pro se.
James Michael O'Neill, Diane Hodes, U. S. Department of Labor, for respondent.
Director of Office of Workers' Compensation Programs, Robert C. Jones, for respondent United States Steel.
Before RUSSELL, SPROUSE and WILKINSON, Circuit Judges.
PER CURIAM:


1
Deirdre D. Long and Brian K. Long petition for review of the decision of the Benefits Review Board (Board) affirming the Administrative Law Judge's (ALJ) denial of their claim for black lung disability payments under the Federal Coal Mine Health and Safety Act of 1969 (Black Lung Act), as amended, 30 U.S.C. Secs. 901 et seq.  United States Steel Corporation moves this Court to dismiss the petition as untimely filed.


2
The Board issued its decision on August 13, 1986.  The claimants' mother subsequently requested review via a letter which was received by the Board on October 22, 1986.  Section 921(c), 33 U.S.C., requires that a petition for review be filed in the United States Court of Appeals within sixty days following issuance of the Board's order.  The claimants' time to petition for review expired on October 13, 1986.


3
Even if the request for review had been received by this Court, as required by the statute, on October 22, 1986 it would not have been timely.  We therefore, grant the motion to dismiss and dismiss the petition as untimely.  We dispense with oral argument since it would not significantly aid the decisional process.


4
DISMISSED.